Name: Commission Regulation (EEC) No 2425/90 of 21 August 1990 amending Regulation (EEC) No 3105/88 laying down detailed rules for the application of compulsory distillation as provided for in Articles 35 and 36 of Regulation (EEC) No 822/87
 Type: Regulation
 Subject Matter: trade policy;  food technology;  agricultural policy
 Date Published: nan

 Avis juridique important|31990R2425Commission Regulation (EEC) No 2425/90 of 21 August 1990 amending Regulation (EEC) No 3105/88 laying down detailed rules for the application of compulsory distillation as provided for in Articles 35 and 36 of Regulation (EEC) No 822/87 Official Journal L 228 , 22/08/1990 P. 0008 - 0008 Finnish special edition: Chapter 3 Volume 33 P. 0194 Swedish special edition: Chapter 3 Volume 33 P. 0194 *****COMMISSION REGULATION (EEC) No 2425/90 of 21 August 1990 amending Regulation (EEC) No 3105/88 laying down detailed rules for the application of compulsory distillation as provided for in Articles 35 and 36 of Regulation (EEC) No 822/87 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1325/90 (2), and in particular Articles 35 (8), 47 (3) and 81 thereof, Whereas Commission Regulation (EEC) No 3105/88 (3), as amended by Regulation (EEC) No 2352/89 (4), sets the percentage moisture content to be displayed by wine lees on delivery to the distillery; whereas Article 6 of the same Regulation lays down that for wine years subsequent to the 1989/90 wine year a higher percentage is to be fixed so as to ensure more effectively that the obligations laid down in Article 36 of Regulation (EEC) No 822/87 are discharged where distillation is replaced by withdrawal under supervision of the by-products of winemaking; whereas the current situation in this regard, which varies considerably owing to the different technologies used, excludes the setting of a definitive limit at the present time; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 In Article 6 (3) of Regulation (EEC) No 3105/88, '31 August 1990' is replaced by '31 August 1991'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 August 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 27. 3. 1987, p. 1. (2) OJ No L 132, 23. 5. 1990, p. 19. (3) OJ No L 277, 8. 10. 1988, p. 21. (4) OJ No L 222, 1. 8. 1989, p. 54.